UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7543


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CURTIS ARNOLD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:05-cr-00046-RJC-DSC-2)


Submitted:   February 25, 2016                 Decided: March 1, 2016


Before SHEDD and     HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis Arnold, Appellant Pro Se. Thomas A. O’Malley, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Arnold appeals the district court’s order denying

his motion to amend the statement of reasons in his criminal

judgment.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Arnold, No. 3:05-cr-00046-RJC-

DSC-2 (W.D.N.C. Sept. 17, 2015).     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                 2